DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, 12-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argument – (pages 8-12) Applicant argued the lack of teaching by Giger et al regarding the new claim amendment especially the generating of “a probability map” and “probability score” of voxel that are not labelled as anatomical object. Applicant argue the lack of teaching of analyzing only voxel of “no labelled” organ. Please read the argument for further detail. 
	Examiner response – Upon updated search Schieke et al (US 2016/0350946) in the field of forming probability map from subset voxel that are not part of the anatomical body with and output of a Gleason score to show the probability of cancer of the lymph nodes around anatomical body. The combine teaching of Schieke et al with Georgescu et al (US 2019/0139216) and Sjostrand et al (US 2019/0209116) teaches generating probability map and score of subset voxel that are not part of the know organ of the new elements of the claim amendment. Please read the Office Action below for further detail. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for receiving….” In claim 10, “means for detecting…” in claim 10, “means for segmenting…” in claim 10, “means for identifying…” in claim 10, “means for outputting…” in claim 10, “means for assessing…” in claim 14, “means for segmenting…” in claim 15, “means for quantifying…” in claim 15. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2019/0139216) in view of Sjostrand et al (US 2019/0209116) and Schieke et al (US 2016/0350946).
Claim 1:
Georgescu et al (US 2019/0139216) teach a method (0005 teaches system/apparatus, methods and computer readable media; 0096 teaches non-transitory computer readable memory) comprising:
receiving medical image data of a patient (0003 teaches medical image of patient for training deep network);
detecting one or more anatomical landmarks in the medical image data (0091 teaches processing of medical image with automated anatomy/landmark detector and to separate detected object);
segmenting one or more anatomical objects from the medical image data based on the one or more detected anatomical landmarks (0003-0004 teaches detection and segmentation of organ and liver, which are anatomical objects and anatomical landmarks; 0091 teaches image processor 18 perform different function such as anatomy detection and separating/segmenting object of interest, where anatomy itself is a landmark);
identifying one or more lymph nodes in the medical image data based on the one or more detected anatomical landmarks and the one or more segmented anatomical objects (0003-0004 teaches detection (identifying) and segmentation of organ and liver, which addresses anatomical objects and anatomical landmarks, where 0004 teach identifying (detecting) of lymph nodes from among muscles, vessels and surround structures (like mentioned anatomical object/landmark); 0082 teaches accurate lymph node detection using trained feature pyramid architecture; 0091 teaches anatomy detection and separating object of interest; 0001 already define object of interest detected is lymph nodes, where lymph size and characteristic are measured; 0004 teaches detection of lymph with convolutional network; 0032 detail segmentation of object, where the object is lymph node from the volumetric CT medical image); and
outputting the one or more identified lymph nodes (figure 4 and 0081 teaches output of detected blobs/lymph nodes).
Georgescu et al teaches using neural network (0006 teaches machine-learn for detect lymph) and all the subject matter above but not the following which is taught by Sjostrand et al:
using a machine learning network, the machine learning network 1) receiving as input the medical image data having voxels labels as correspond to the one or more anatomical objects in accordance with the segmentation (0176 teaches the use of machine learning for volume of interest (VOI) within the 3D (voxel) anatomical image; figure 1 part 102 teaches receiving medical image as input; 0308 teaches identify target such as lymph nodes; 0216 teach identifies (label) voxel of the 3D anatomical images corresponding to particular tissue region (anatomical object) with the use of segmentation mask, with identifies voxel of the CT image classified as belong to particular tissue region. Furthermore, voxel labelled with different numerical labels identifying different particular tissue regions).
Georgescu et al and Sjostrand et al are both in the field of image analysis, especially the use of machine learning on medical image for lymph nodes analysis such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Georgescu et al by Sjostrand et al regarding voxel label and evaluation of medical image such uptake metric can be used to assess disease state in a subject, determine a prognosis for subject, and/or determine efficacy of a treatment modality as disclosed by Sjostrand et al in abstract.

Georgescu et al and Sjostrand et al all the subject matter above but not the following which is taught by Schieke et al:
2) evaluating only the voxels the medical image data that are not labelled as corresponding to the one or more anatomical objects to identify the one or more lymph nodes (0079-0082 teach subset data (subset is view as evaluating only voxel of a particular region) to generate probability map for brain cancer, liver cancer, lung cancer, rectal cancer (not labelled as anatomical object. One ordinary in the art view that cancer is not view (not labelled) as part of an anatomical object (organ such as liver, brain and bone)) from organ such as liver, bone and brain (one or more anatomical object), where 0082 teach these not labelled anatomical object are abnormal or suspicious area of an organ (anatomical object)), and
3) generating as output a probability map indicating a probability score of voxels belonging to the one or more lymph nodes to identify the one or more lymph nodes in the voxels that are not labelled as corresponding to the one or more anatomical objects (0079-0082 teaches probability map generated from subset data that are seen as cancerous which are not part of the anatomical object such organs (liver, bone, brain); 0009 teaches probability map of voxel for specific tissue with score for risk factor associated with specific tissue with Gleason score (probability score) of the voxel of interest; 0162, 169, 0170).
Georgescu et al and Sjostrand et al and Schieke et al are in the field of image analysis, especially the use of machine learning on medical image for lymph nodes analysis such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the method of Georgescu et al and Sjostrand et al with generating probability map of Schieke et al in regard to subset data for voxel that are not part/labelled of the anatomical objects that are view as abnormal or suspicious area around an organ to be cancer and is removed from the area as disclosed by Schieke et al in 0082. 

Claim 3:
Georgescu et al teach:
The method of claim 1, wherein 
the machine learning network is a U-Net trained to map intensities of voxels of the medical image data as a Gaussian volume (0003 teaches use of U-Net for segmentation of volumetric/voxel images, where 0086 teaches further detail of U-Net; 0075-0076 teaches indication of lymph nodes presence by hottest location, where heatmap/intensity mapping is use for detection; 0033 detail use of Gaussian blob to mark the location of lymph nodes).

Claim 5:
Georgescu et al teach:
The method of claim 1, further comprising:
assessing the one or more identified lymph nodes (0077-0078 teaches assessing identified lymph nodes by means of heatmap and threshold value; 0086 teaches assessing identified lymph nodes by means of neural network such as 3D U-Net).

Claim 6:
Georgescu et al teach:
The method of claim 5, wherein assessing the one or more identified lymph nodes comprises:
segmenting the one or more identified lymph nodes from the medical image data (0032 detail segmentation of object, where the object is lymph node from the volumetric CT medical image; 0091 teaches image processor 18 perform different function such as anatomy detection and separating/segmenting object of interest); and
quantifying the one or more segmented lymph nodes (0001-0002 already define object of interest detected is lymph nodes, where lymph size and characteristic are measured; 0033 teaches Gaussian blob with blob size compare to average lymph nodes to match and identifying 3D border).

Claim 7:
Georgescu et al teach:
The method of claim 1, wherein detecting one or more anatomical landmarks in the medical image data comprises:
detecting the one or more anatomical landmarks in the medical image data using an agent trained with deep reinforcement learning (above teaches processing of anatomical landmarks of volumetric medical image for lymph nodes using machine learning such as U-Net; 0036-0038 teaches where the convolutional neural network, such as U-Net, use forward, bi-directional and/or feedback to help deep architecture to learn feature/anatomical landmarks/lymph nodes, this such feedback is view as deep reinforcement learning).

Claim 9:
Georgescu et al teach:
The method of claim 1, wherein 
the medical image data comprises one or more computed tomography images (above teaches processing volumetric medical image; 0002 teaches where such image are 3D computed tomography (CT) scans; 0028 teaches image captured from scanner are organs using computer tomography (CT), where the object of interest is a medical image).

Claim 10:
Georgescu et al (US 2019/0139216) teaches the following an apparatus (0005 teaches system/apparatus, methods and computer readable media; 0096 teaches non-transitory computer readable memory), comprising:
means for receiving medical image data of a patient (0003 teaches medical image of patient for training deep network);
means for detecting one or more anatomical landmarks in the medical image data (0091 teaches processing of medical image with automated anatomy/landmark detector and to separate detected object);
means for segmenting one or more anatomical objects from the medical image data based on the one or more detected anatomical landmarks (0003-0004 teaches detection and segmentation of organ and liver, which are anatomical objects and anatomical landmarks; 0091 teaches image processor 18 perform different function such as anatomy detection and separating/segmenting object of interest, where anatomy itself is a landmark);
means for identifying one or more lymph nodes in the medical image data based on the one or more detected anatomical landmarks and the one or more segmented anatomical objects (0003-0004 teaches detection (identifying) and segmentation of organ and liver, which addresses anatomical objects and anatomical landmarks, where 0004 teach identifying (detecting) of lymph nodes from among muscles, vessels and surround structures (like mentioned anatomical object/landmark); 0082 teaches accurate lymph node detection using trained feature pyramid architecture; 0091 teaches anatomy detection and separating object of interest; 0001 already define object of interest detected is lymph nodes, where lymph size and characteristic are measured; 0004 teaches detection of lymph with convolutional network; 0032 detail segmentation of object, where the object is lymph node from the volumetric CT medical image); and
means for outputting the one or more identified lymph nodes (figure 4 and 0081 teaches output of detected blobs/lymph nodes).

Georgescu et al teaches using neural network (0006 teaches machine-learn for detect lymph) and all the subject matter above but not the following which is taught by Sjostrand et al:
using a machine learning network, the machine learning network 1) receiving as input the medical image data having voxels labels as correspond to the one or more anatomical objects in accordance with the segmentation (0176 teaches the use of machine learning for volume of interest (VOI) within the 3D (voxel) anatomical image; figure 1 part 102 teaches receiving medical image as input; 0308 teaches identify target such as lymph nodes; 0216 teach identifies (label) voxel of the 3D anatomical images corresponding to particular tissue region (anatomical object) with the use of segmentation mask, with identifies voxel of the CT image classified as belong to particular tissue region. Furthermore with voxel labelled with different numerical labels identifying different particular tissue regions).
Georgescu et al and Sjostrand et al are both in the field of image analysis, especially the use of machine learning on medical image for lymph nodes analysis such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Georgescu et al by Sjostrand et al regarding voxel label and evaluation of medical image such uptake metric can be used to assess disease state in a subject, determine a prognosis for subject, and/or determine efficacy of a treatment modality as disclosed by Sjostrand et al in abstract.

Georgescu et al and Sjostrand et al all the subject matter above but not the following which is taught by Schieke et al:
2) evaluating only the voxels the medical image data that are not labelled as corresponding to the one or more anatomical objects to identify the one or more lymph nodes (0079-0082 teach subset data (subset is view as evaluating only voxel of a particular region) to generate probability map for brain cancer, liver cancer, lung cancer, rectal cancer (not labelled as anatomical object. One ordinary in the art view that cancer is not view (not labelled) as part of an anatomical object (organ such as liver, brain and bone)) from organ such as liver, bone and brain (one or more anatomical object), where 0082 teach these not labelled anatomical object are abnormal or suspicious area of an organ (anatomical object)), and
3) generating as output a probability map indicating a probability score of voxels belonging to the one or more lymph nodes to identify the one or more lymph nodes in the voxels that are not labelled as corresponding to the one or more anatomical objects (0079-0082 teaches probability map generated from subset data that are seen as cancerous which are not part of the anatomical object such organs (liver, bone, brain); 0009 teaches probability map of voxel for specific tissue with score for risk factor associated with specific tissue with Gleason score (probability score) of the voxel of interest; 0162, 169, 0170).
Georgescu et al and Sjostrand et al and Schieke et al are in the field of image analysis, especially the use of machine learning on medical image for lymph nodes analysis such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the method of Georgescu et al and Sjostrand et al with generating probability map of Schieke et al in regard to subset data for voxel that are not part/labelled of the anatomical objects that are view as abnormal or suspicious area around an organ to be cancer and is removed from the area as disclosed by Schieke et al in 0082. 

Claim 12:
Georgescu et al teach:
The apparatus of claim 10, wherein 
the machine learning network is a U-Net trained to map intensities of voxels of the medical image data as a Gaussian volume (0003 teaches use of U-Net for segmentation of volumetric/voxel images, where 0086 teaches further detail of U-Net; 0075-0076 teaches indication of lymph nodes presence by hottest location, where heatmap/intensity mapping is use for detection; 0033 detail use of Gaussian blob to mark the location of lymph nodes).
Claim 14:
Georgescu et al teach:
The apparatus of claim 10, further comprising:
means for assessing the one or more identified lymph nodes (0077-0078 teaches assessing identified lymph nodes by means of heatmap and threshold value; 0086 teaches assessing identified lymph nodes by means of neural network such as 3D U-Net).

Claim 15:
Georgescu et al teach:
The apparatus of claim 14, wherein the means for assessing the one or more identified lymph nodes comprises:
means for segmenting the one or more identified lymph nodes from the medical image data (0032 detail segmentation of object, where the object is lymph node from the volumetric CT medical image; 0091 teaches image processor 18 perform different function such as anatomy detection and separating/segmenting object of interest); and
means for quantifying the one or more segmented lymph nodes (0001-0002 already define object of interest detected is lymph nodes, where lymph size and characteristic are measured; 0033 teaches Gaussian blob with blob size compare to average lymph nodes to match and identifying 3D border).

Claim 16:
Georgescu et al (US 2019/0139216) teaches the following an apparatus (0096 teaches non-transitory computer readable memory), comprising: 
A non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations comprising:
receiving medical image data of a patient (0003 teaches medical image of patient for training deep network);
detecting one or more anatomical landmarks in the medical image data (0091 teaches processing of medical image with automated anatomy/landmark detector and to separate detected object);
segmenting one or more anatomical objects from the medical image data based on the one or more detected anatomical landmarks (0003-0004 teaches detection and segmentation of organ and liver, which are anatomical objects and anatomical landmarks; 0091 teaches image processor 18 perform different function such as anatomy detection and separating/segmenting object of interest, where anatomy itself is a landmark);
identifying one or more lymph nodes in the medical image data based on the one or more detected anatomical landmarks and the one or more segmented anatomical objects (0003-0004 teaches detection (identifying) and segmentation of organ and liver, which addresses anatomical objects and anatomical landmarks, where 0004 teach identifying (detecting) of lymph nodes from among muscles, vessels and surround structures (like mentioned anatomical object/landmark); 0082 teaches accurate lymph node detection using trained feature pyramid architecture; 0091 teaches anatomy detection and separating object of interest; 0001 already define object of interest detected is lymph nodes, where lymph size and characteristic are measured; 0004 teaches detection of lymph with convolutional network; 0032 detail segmentation of object, where the object is lymph node from the volumetric CT medical image); and
outputting the one or more identified lymph nodes (figure 4 and 0081 teaches output of detected blobs/lymph nodes).
Georgescu et al teaches using neural network (0006 teaches machine-learn for detect lymph) and all the subject matter above but not the following which is taught by Sjostrand et al:
using a machine learning network, the machine learning network 1) receiving as input the medical image data having voxels labels as correspond to the one or more anatomical objects in accordance with the segmentation (0176 teaches the use of machine learning for volume of interest (VOI) within the 3D (voxel) anatomical image; figure 1 part 102 teaches receiving medical image as input; 0308 teaches identify target such as lymph nodes; 0216 teach identifies (label) voxel of the 3D anatomical images corresponding to particular tissue region (anatomical object) with the use of segmentation mask, with identifies voxel of the CT image classified as belong to particular tissue region. Furthermore with voxel labelled with different numerical labels identifying different particular tissue regions)
Georgescu et al and Sjostrand et al are both in the field of image analysis, especially the use of machine learning on medical image for lymph nodes analysis such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Georgescu et al by Sjostrand et al regarding voxel label and evaluation of medical image such uptake metric can be used to assess disease state in a subject, determine a prognosis for subject, and/or determine efficacy of a treatment modality as disclosed by Sjostrand et al in abstract.

Georgescu et al and Sjostrand et al all the subject matter above but not the following which is taught by Giger et al:
2) evaluating only the voxels the medical image data that are not labelled as corresponding to the one or more anatomical objects to identify the one or more lymph nodes (0079-0082 teach subset data (subset is view as evaluating only voxel of a particular region) to generate probability map for brain cancer, liver cancer, lung cancer, rectal cancer (not labelled as anatomical object. One ordinary in the art view that cancer is not view (not labelled) as part of an anatomical object (organ such as liver, brain and bone)) from organ such as liver, bone and brain (one or more anatomical object), where 0082 teach these not labelled anatomical object are abnormal or suspicious area of an organ (anatomical object)), and
3) generating as output a probability map indicating a probability score of voxels belonging to the one or more lymph nodes to identify the one or more lymph nodes in the voxels that are not labelled as corresponding to the one or more anatomical objects (0079-0082 teaches probability map generated from subset data that are seen as cancerous which are not part of the anatomical object such organs (liver, bone, brain); 0009 teaches probability map of voxel for specific tissue with score for risk factor associated with specific tissue with Gleason score (probability score) of the voxel of interest; 0162, 169, 0170).
Georgescu et al and Sjostrand et al and Schieke et al are in the field of image analysis, especially the use of machine learning on medical image for lymph nodes analysis such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the method of Georgescu et al and Sjostrand et al with generating probability map of Schieke et al in regard to subset data for voxel that are not part/labelled of the anatomical objects that are view as abnormal or suspicious area around an organ to be cancer and is removed from the area as disclosed by Schieke et al in 0082. 

Claim 19:
Georgescu et al teach:
The non-transitory computer readable medium of claim 16, wherein detecting one or more anatomical landmarks in the medical image data comprises:
detecting the one or more anatomical landmarks in the medical image data using an agent trained with deep reinforcement learning (above teaches processing of anatomical landmarks of volumetric medical image for lymph nodes using machine learning such as U-Net; 0036-0038 teaches where the convolutional neural network, such as U-Net, use forward, bi-directional and/or feedback to help deep architecture to learn feature/anatomical landmarks/lymph nodes, this such feedback is view as deep reinforcement learning).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2019/0139216), Giger et al (US 2012/0189176) and Schieke et al (US 2016/0350946) as applied to claim 1 above, and further in view of Zheng et al (US 2019/0066281).
Claim 8:
The method of claim 1, wherein segmenting one or more anatomical objects from the medical image data based on the one or more detected anatomical landmarks comprises:
Georgescu et al, Sjostrand et al and Schieke et al above teaches segmenting the one or more anatomical objects from the medical image data but not the following which is taught by Zheng et al (US 2019/0066281):
using an adversarial deep image-to-image network (0002 teaches segmenting of medical images using adversarial learning/neural network; 0004 further teaches machine learning/adversarial used for medical image analysis such as detection and segmentation of anatomical structure).
Georgescu et al, Sjostrand et al, Schieke et al and Zheng et al are all in the field of image analysis, especially computer tomography medical image processing with neural network focusing on anatomical object, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the combination of Georgescu et al, Sjostrand et al, Schieke et al with adversarial network of Zheng et al to provide synthetic, realistic looking medical images using unpaired training data, to minimize the geometric distortion in cross-domain translation, and improve the segmentation accuracy as taught by Zheng et al in 0035.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2019/0139216), Sjostrand et al (US 2019/0209116) and Schieke et al (US 2016/0350946) as applied to claim 16 above, and further in view of Zheng et al (US 2019/0066281).
Claim 20:
The non-transitory computer readable medium of claim 16, wherein segmenting one or more anatomical objects from the medical image data based on the one or more detected anatomical landmarks comprises:
Georgescu et al, Sjostrand et al and Schieke et al above teaches segmenting the one or more anatomical objects from the medical image data but not the following which is taught by Zheng et al (US 2019/0066281):
using an adversarial deep image-to-image network (0002 teaches segmenting of medical images using adversarial learning/neural network; 0004 further teaches machine learning/adversarial used for medical image analysis such as detection and segmentation of anatomical structure).
Georgescu et al, Sjostrand et al, Schieke et al and Zheng et al are all in the field of image analysis, especially computer tomography medical image processing with neural network focusing on anatomical object, such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the combination of Georgescu et al, Sjostrand et al, Schieke et al with adversarial network of Zheng et al to provide synthetic, realistic looking medical images using unpaired training data, to minimize the geometric distortion in cross-domain translation, and improve the segmentation accuracy as taught by Zheng et al in 0035.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiraly et al (US 2007/0237373) teaches System And Method For Labeling And Identifying Lymph Nodes In Medical Images - ability to segment lymph nodes provides the basis for quantitative information relating to size and shape. Such automated methods help reduce reader variability and errors, leading to more consistent measurements and assessments. Approaches that involve fast matching, directed contours, and spring-mass models have been applied along with various forms of shape priors (0007).
Baker (US 2018/0144828) teaches NETWORK FOR MEDICAL IMAGE ANALYSIS, DECISION SUPPORT SYSTEM, AND RELATED GRAPHICAL USER INTERFACE (GUI) APPLICATIONS – teach establishing a mapping between coordinates and/or pixels or voxels of the two images that that represent the same physical locations (e.g., within the patient). CT scans provide accurate anatomical information in the form of detailed three-dimensional (3D) images of internal organs, bones, soft tissue, and blood vessels. Accordingly, 3D boundaries of specific regions of imaged tissue can be accurately identified by analysis of CT scans. For example, automated segmentation of CT scans can be performed to identify 3D boundaries of specific organs (e.g., a prostate, lymph nodes, a lung or lungs), sub-organs, organ regions, as well as other regions of imaged tissue, such as particular bones and an overall skeletal region of the patient. Automated segmentation of CT scans can be accomplished via a variety of approaches, include machine learning techniques [e.g., ANN-based approaches (including, e.g., convolutional neural networks (CNNs))], atlas image registration, and combinations thereof. In certain embodiments, manual segmentation of CT images can also be utilized, alone or in combination with automated segmentation approaches (e.g., to refine 3D boundaries identified via automated segmentation; e.g., to provide an initial starting point for an automated segmentation approach) (0137).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656